IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-15-00288-CR

PHILIP HAMILTON MOSLEY,
                                                               Appellant
v.

THE STATE OF TEXAS,
                                                               Appellee



                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2014-931-C1


                                        ORDER


       The State’s brief in this appeal, filed on August 4, 2016, exceeds the word limit for

briefs by 913 words. See TEX. R. APP. P. 9.4(i)(2)(B). The State requests that it be permitted

to exceed the word limit for its brief by 913 words.

       The State’s motion is granted. However, the State is warned that this amount will

be counted towards the word count of the State’s reply brief, if any, filed in this appeal.

                                           PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed August 24, 2016




Mosley v. State                          Page 2